 202DECISIONSOF NATIONALLABOR RELATIONS BOARDRancho'La Costa,Inc.andLaborers'InternationalUnion of North America,,Local No. 89,AFL-CIO.Case 21-CA-13287October 30, 1975DECISION AND ORDERBY CHAIRMAN' MURPHY AND MEMBERS'FANNING AND 'JENKINSOn June 2, 1975, Administrative Law JudgeMaurice M. Miller issued the attached Decision inthis proceeding. Thereafter,General 'Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section-3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board, has considered the record, and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Rancho LaCosta, Inc., Rancho La Costa, California, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order.full opportunity to be heard, to examine and cross-examinewitnesses, 'and to introduce evidence with =respect 'topertinent matters.' Following the hearing's close, GeneralCounsel's representative and Union's counsel filed timelybriefs;Respondent's counsel filed a belated brief. Thesebriefs have been duly considered.FINDINGS OF FACTUpon the entire testimonial record, documentary evi-dence received, and my observation of the witnesses, Imake the following:1.JURISDICTIONRespondent raises no question herein with respect to'General Counsel's jurisdictional claim.Upon the corn-plaint's relevant factual declarations, specifically, those setforth in detail in the second 'paragraph, which have notbeen denied, and on which I rely, I find that Respondentherein was, throughout the period with which this case is.concerned, and remains, an employer within the, meaningof Section 2(2) of the Act, engaged in commerce- andbusiness operations which affect commerce within themeaning of Section 2(6) and (7) of the Act. Further,' withdue regard 'for presently applicable jurisdictional stand-ards, I find assertion of the Board's jurisdiction in this casewarranted and necessary to effectuate statutory objectives.II.LABOR ORGANIZATIONLaborers' International Union of North America, LocalNo. 89, AFL-CIO, designated as Union in this Decision, isa labor organization within the meaning of Section 2(5) ofthe Act, as amended, which admits certain of Respondent'semployees to membership,III.UNFAIR LABOR PRACTICESDECISIONSTATEMENTOF THE CASEMAURICE M. MILLER, Administrative Law Judge: Upona charge filed January 2, 1975, and duly served, theGeneral Counsel of the National Labor Relations Boardcaused a complaint and notice of hearing, dated January29, to be issued and served upon Rancho La Costa, Inc.,designated asRespondent.Therein,Respondentwascharged with the commission of unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of theNational Labor Relations Act (61 Stat. 136, 73 Stat. 519),as amended. Respondent's answer, duly filed, contained noresponsive pleading with respect to certain factual allega-tionswithinGeneral Counsel's complaint; those allega-tions were thereby conceded. N.L.R.B. Rules and Regula-tions,Section 102.20.However, Respondent denied thecommission of any unfair labor practice.Pursuant to notice, a hearing with respect to this matterwas held before me on March 20, 1975, at Oceanside,California. The General Counsel, Respondent, and Unionwere represented by counsel. Each party was afforded aA.IssuesBasically, ' this case presents a single question:DidRespondent terminate Robert Carson's 'employment in itsmotor pool facility because he joined or sought representa-tion by the Union herein, or because of his participation inconcerted activity statutorily protected? General Counsel,of course, seeks an affirmative response with respect to thisportion of his case. Secondarily, however, General Counselcontends further that Respondent's motor pool supervisor,duringa conversation wherein the consequences ofCarson's union membership were a subject of discussion,threatened possible economic reprisals, directed against hisfellow workers, should Carson persist in pressing demandsbottomed upon his claimed union membership andconsequently claimed rights under the Union's contract.With respect to General Counsel's last contention, Respon-dent notes a flat denial; further, Respondent contends thatitsmotor pool supervisor's purported threat, should it befound, nevertheless constituted nothing more than a single"isolated"declarationmade by a putatively "minor"supervisor, which Carson never "conveyed" thereafter tofellowworkerswho might have been mote directly1Errors in the transcript have been noted and corrected221 NLRB No. 34 RANCHO LA COSTA, INC.203concerned.With respect to General Counsel's primarycontention,Respondent denies, first, that Carson's jobtenure was ever really terminated, or that particular "termsand conditions" which would have affected his work weresignificantlymodified;hischallenged termination, soRespondent's counsel contends, should be considered aresignationbottomed upon resentment or pique, generatedby Respondent's refusal to consider him [Carson J qualifiedfor a higher wage, which he believed himself entitled toclaim,pursuant to wage payment schedules set within theUnion's contract with La Costa, for the particular tasks heperformed.B.Facts1.BackgroundThe Respondentmaintainsand services a resort commu-nity and spa,, generally known as La Costa, together with agolf course. These facilities cover a substantial SouthernCalifornia land complex; Respondent's business opera-tions there normally require the services of some 850workers.For -more than 10 years, Respondent and the Union havebeen privy to collective-bargaining contracts. Their mostrecent contract, signed August 28, 1974, with a July 1effective date, covers a 3-year term. Therein, Respondentrecognizesthe Union as the bargaining representative for"regularemployees" performing work within certaindesignated job classifications; the group covered compass-es general maintenanceworkers, night water men, mechan-icalmaintenancewelders, heavy equipment operators, andgarageequipment and vehicle mechanics, plus a singlerelated foreman.The present record, however, warrants a determination,which I make, that the Union's contract, despite its lack ofspecificity in this respect, merely covers some 30 workerswithin the several job classifications previously noted, whoperform golf course maintenance functions, together withseveralmechanics,who service, repair, and maintainRespondent's various vehicles, whether such vehicles aredevoted to golf course operations solely or providetransportserviceselsewhere within Respondent's La Costacomplex.Before thiscurrent contract's negotiation, Respondent'stotalcomplement of garage equipment and vehiclemechanics,six in number, had, been working within LaCosta'sgolf coursemaintenance shop.During theirnegotiations,however, the Union's representatives werenotified by Respondent's spokesmen that four of these sixmechanics would be shortly thereafter moved to another,newly constructed building on Respondent'spremises,which would be designated a motor pool facility; therein,Respondent's fleet of limousines, station wagons, trucks,construction vehicles, and wheel machines, not relateddirectly to golf course operations, were to be serviced.Initially,Respondent's negotiators sought to exclude thosemechanicswho would be subsequently working within LaCosta's separatemotor pool facility from the collective-bargaining"unit"covered by the Union's contract.Ultimately, however, Respondent's spokesmen consentedto their inclusion; the specification of designated "garageequipment and vehicle mechanics" within the contract'slistof covered classifications was-so the record shows-calculated to -memorialize the parties' consensus in thatconnection.While a witness, the Union's field agent, JoeAlvarado,contended that a consensus was reachedwhereby the parties' newly negotiated contract wouldcover La Costa's new motor pool facility, consideredmerely a physical "enlargement" of the previously con-structedgolfmaintenance shop, so that contractual"bargaining unit" coverage would be given "whoeverworked" therein. He testified that the parties' negotiationswere not concernedsolelywith contractual coverage for"people performing mechanical work or mechanic func-tions" transferred to or working within the newly con-structed building. For present purposes, however, we neednot consider the precise nature or scope of whatevercontractual consensus the Union and Respondent's negoti-atorsmay have reached in this particular connection.Throughout the period with which this case is concerned,Respondent's four nonsupervisory mechanics, currentlyworking within its department 202 motor pool facility,have been union members; their coverage, within theUnion's contract unit, pursuant to the consensus previous-ly noted herein, has been conceded. The Union, however,has not heretofore specifically claimed comparable con-tract coverage for any workers performing services withinthe physical confines of the facility or nearby, who werenot regularly working on Respondent's golf course, or withgolf course vehicular equipment, or who were not full-fledged mechanics.The contract now under consideration contains conven-tional union-security and dues-checkoff provisions. Fur-ther, it contains a management rightsclause.Inter alia,thatclause confirms Respondent's right to "transfer" contractu-notally covered workers, save for a proviso that "this will,be done" for the purpose of discrimination. Respondent'smanagerialdeterminations,within the scope of thiscontractual "rights" provision, however, will be consideredsubject to the contract's grievance procedure.Within Respondent's La Costa complex, various generalmaintenance services not related, specifically, to golfcourse operations, care, or modification presently areprovided through a separately supervised maintenancedepartment. That department, designated as department105 for Respondent's payroll records, with a normal crewcomplement of some 26 workers, services and ,maintains,inter alia,air conditioning and refrigeration equipment,performs required electrical and plumbing work, andprovides miscellaneousserviceswith a crew of laborers andgeneral maintenance workers. Throughout the period withwhich this case is concerned, these maintenance depart-ment employees were unrepresented; so far as the recordshows, they have continued to function, until now, withouta collective-bargaining representative.2.Carson's employment historySometime during late August or-early September 1974,Carson began working for Respondent; though designateda department 105 maintenance department worker forpayroll purposes, he had been hired by John T. Bloom,Respondent'smotor, pool supervisor. Carson was a car 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDwasher; he washed nongolf course vehicles. While perform-ing services in that capacity,subject to Bloom's direction,he regularly worked close to, Respondent's motor poolfacility.Carson, so the record shows, worked a designated6 a.m. - 2:30 p.m. shift. Normally, he spent approximately6 hours washing cars. For the remainder of his shift,withBloom'sspecificor tacit consent,he "helped out" withinRespondent'smotor pool, assisting the firm's four poolmechanics generally and cleaning the shop.While awitnessherein,Bloom testified that Carson merely didsomemotorpool "office"work;however,Carson'scontrary testimony, within my view, merits credence. Therecord,nevertheless,warrants a determination,which Imake, that Carson did not regularly work a full shift.During this particular period,he was a part-time SanDiego State University student; he attendedTuesday andThursday late morning and afternoon classes. Thus; -withBloom'sknowledge and cooperative consent, Carsonnormally worked'full shifts on Monday, Wednesday, andFriday,' and partial shifts on Tuesday and Thursday;further,he was permitted to work"extra" hours onMonday,Wednesday, Friday, and Saturday, so that hecould thereby earn pay for 36 or 40 hours per week. Forpayroll'purposes,nevertheless,Respondent consideredCarson a department 105 "general maintenance" employ-ee; this, despite his routine performance of dual car washerand motor pool helper functions,subject to SupervisorBloom'sdirection.He waspaid $2.25 per hour; likeRespondent's regular department 105 workers,he was paidevery 2 weeks.As previously noted, the Union's contract, presently inforce,containsa conventional 30-day'union-securityclause.No union representative,however,notified Respon-dent, following Carson's hire, that he was considered acontractual"bargaining unit" worker, or that the Unionbelieved him bound to become a member,because he wasworking,close to,or within,Respondent's motor poolfacility.Sometimeduring the latter part of October 1974, the carwasher-mechanic'shelperwas summoned to Bloom'soffice;Respondent'smotor pool supervisor,- who hadpreviously cleared thematterwith department 105'ssupervisor,Ralph Whaley, and La Costa'smanagement,asked him (Carson) whether he would like to switch fromwashing cars to regularly,sweeping streets within the LaCosta complex. The worker was told that he would berequired to drive a mechanical street sweeper; for suchservice,he would be paid $2.75 per hour.He consented tothe change.Thereafter,Carson continued nevertheless to dischargecertain hybrid,dual-function responsibilities;more partic-ularly, he reported for work at 6 a.m., spent approximately4 hours sweeping streets, and then spent the remainder ofhis full-time or part-time working days being helpful inRespondent'smotor pool. Street sweeping was - through-out the period with which this case is concerned -considered a department 105, general maintenance respon-sibility.When designated to perform such work, Carsonreplaced several maintenance department workers who hadpreviously been running Respondent's, sweeper irregularlypursuant toad hocdesignations by, their departmentalsupervisor.Nevertheless, Respondent's mechanical streetsweeper was, solely for reasons of convenience,. routinelystored within a fenced storage or parking lot, contiguous toRespondent's motor pool facility, when not in service.When Carson reported for work, he was, required toproceed directly to La Costa's motor pool facility. There,he was required to punch Respondent''s department 202,motor pool timeclock,since the firm's general maintenancedepartments did not "open" before 8 o'clock daily.Respondent's newly designated streett sweeper, consequent-ly,was formally carried on department 202's^payroll; likethe firm's motor pool mechanics, he was thereafter.' paidweekly.When requested to specify the tasks which he performedwithin Respondent's motor pool facility, Carson, testified,credibly within my view, that he performed "some officework"forRespondent'smotor pool supervisor;that hecleaned and swept the shop;that,pursuant to ° Bloom'srequest, he kept a parts inventory and procured neededparts from nearby parts stores; that he changed tires, whenrequired,on Respondent's various'vehicles; that he steamcleanedmotor parts; that he likewise cleaned transmis-sions; and that he serviced Respondent's various vehicles.His service responsibilities,among other things, compassedoilchanges,tirereplacements,grease jobs, headlightadjustments,and'filter changes.Further,he was occasion-ally required to pick up and return Respondent's' vehicleswhich might have been serviced or repaired in nearby localgarages.These various tasks, so Carson credibly testified withSupervisor Bloom's tangential corroboration,were likewiseperformed routinely by Respondent's motor pool mechan-ics;thosemechanics,however,concededly performedcertain additional tasks - breaking down and rebuildingengines, replacing worn and defective parts, checkingdefectivemotors, and doing welds, cutting, and 'steel`fabricationwork when required - which their 'streetsweeper-helperwas, neither expected nor' required toperform. Nevertheless, while "helping out," Carson did usemechanic's tools and shop tools when required,worked"alongside"Respondent'smotor pool mechanics,and, tookhis lunch and coffeebreaks with them.3.Respondent's transfer proposalWithin, a few days, following his nominal- departmentalclassification change, some mechanics told Carsongthat heshould consider union membership,since he was perform-ing work within their motor pool facility -and was likewiselisted on that facility's departmental payroll. Thereafter,Carson visited the Union's Oceanside ' office; there hespokewith a ,field representative,who- told him -responding to his query - that he was "eligible"for unionmembership.The representative speculated thatCarsonmight be considered a heavy equipment operator orgeneralmaintenanceworker,covered by the unioncontract.Carson declared that he would discuss the matterwith his supervisor.-On November 1, Carson did consult Respondent's motorpool supervisor; Bloom-was-told that he was consideringunion membership.The supervisor,so I find,declaredinitially that-he "could not"join,since he was not a RANCHO LA COSTA, INC.mechanic and had not been hired for such work. Duringtheir conversation, however, Bloom asked Carson why hewanted union membership; the latter declared that hewanted medical and dental insurance, plus a pay raise. Thesupervisor told Carson that he thought Respondent hadsome insurance planwhich could provide the streetsweeper-mechanic's helper with coverage; however, follow-ing a telephone call, he reported that Respondent had nosuch plan. Aftersomefurther discussion regarding thepossible advantages and disadvantages of union member-ship, Carson's supervisor, so I find, told him substantiallythat a decision with respect to whether he should or shouldnot join the Union was one which he would have to makefor himself.While a witness, Carson testified that Bloomhad declared "it didn't matter to him" whether the streetsweeper-mechanic'shelperbecame a union member.However, with due regard for the record, considered intotality, I have found Bloom's testimonial recapitulationcredible. The difference in phraseology between Carson'switness-chair version of Bloom's commentand that whichthe supervisor proffered seems slight; I consider it,however, significant. Carson's testimony, within its context,conveys a subtle suggestion that he was being toldRespondent's management would take a detached, indif-ferent position should he seek union membership, and thatRespondentwould suffer,withoutprotest,whateverconsequencesmight flow therefrom. I have no doubt,indeed,that he [Carson]so construed Bloom's comment;the street sweeper-mechanic's helper subsequently toldBloom that his remark had "come across" with implica-tions that it would be "all right" should he join the Union.However, Carson's proffered recollections with respect toseveralmatters reflect a general, human tendency toconstrue various conversational statements consistentlywith his personal hopes, expectations, and predilections. Iam persuaded that his testimonial recapitulation ofBloom's comment derives from this tendency. Respon-dent'smotor pool supervisor, within my view, did giveCarsoncarte blanchewith respect to deciding whether tojoin the Union; he did not, however, convey thereby somesub silentiocommitmentthat Respondent'smanagementwould respond favorably when confronted with possiblyconsequent union demands proffered in Carson's behalf.On November 4, following his conversation with Bloom,Carson visited the Union's Oceanside office; there, he paidhis initiation fee and signed the Union's dues-checkoffauthorization card. The union representative with whom hespoke declared that Respondent would be advised prompt-ly with respect to Carson's union membership.The street sweeper-mechanic's helper, however, contin-ued to receive the same pay. When his next paycheckreflected no rate change, Carson reported his situation totheUnion's representative. The latter declared that hewould "look into" the matter of Carson's proper jobclassification and report whatever information he received.Sometimethereafter,Bloom received a telephone callfrom the head of Respondent's payroll department; he wasinformed that the Union was requesting dues deductionsfrom Carson's pay. However Bloom was never askedwhether Carson's job classification had been changed, or205whether his current $2.75 hourly payrate should bemodified.Bloom promptly queried Carson, who acknowledgedthat he had become a union member. When questioned,herein, with respect to his reaction,Bloom testified:Well, I had toassume,that is a nasty word"to assume,"but I had toassumethat as a union member, he wasgoing to draw more money per hour than I was payinghim as a non-union member.This is anassumptionthatI had to make. [Emphasis supplied.]Having made this assumption,Bloom discussed Carson'ssituation with Robert Mott, La Costa's assistant generalmanager.He declared that in his view Respondent couldnot pay Carson a union wage for "sweeper" work; thatcompliance with a contractually set pay scale for hisposition would not be feasible; and that it would not makemuch sense.Mott concurred. (The motor pool supervisor'stestimony,however, warrants a determination,which Imake,that neither he nor Respondent's assistant generalmanager discussed whether Carson's composite-dual func-tion position should be considered within the consensuallydefined "bargaining umt" which the Union'scontractcovered.)Both men were satisfied,however,that Carsoncould "continue to work"for the wage which he wascurrently receiving.Sometime during the morning hours ofNovember 22, while Carson was working in Respondent'smotor poolfacility (since his mechanical sweeper hadtemporarily broken down),he was summoned to Bloom'soffice. Bloom told him - so I find - that his job had beenabolished "as far as a union operator on the machine wasconcerned." Carson was further told, however, that hecould continue working in Respondent's maintenancedepartment for $2.75 per hour. Bloom declared, so Carsoncredibly testified, that Respondent could not pay him $4.23per hour, presumably the union scale, for power sweeperoperations.The Union's contract lists no $4.23 wage rate. While thiscasewas being heard,however,theUnion'scounselcommented for the record, without contradiction, that withdeductions for a 10-cent-vacation-fund payment taken intoaccount La Costa's contractual wage rate for covered"heavy equipment operators" was $4.23 during the periodwith which we are now concerned.Substantially, Carson was told that he would no longerbe given work responsibilities in Respondent's motor poolfacility. Bloom stated, however, that he could "continue towork"in Respondent'smaintenance department,subjectto directions from Ralph Whaley, that department's head.Should he accept such a change with respect to hiscomposite,dual function duties, so Carson was told, hewould be runningLa Costa's street sweeper during hisregularmorning hours and helping Respondent's generalmaintenance workers during his shift's later portion.Carson requested time to consider Bloom's suggestion.Some 30 minutes later, however,he reported that he didnot desire the proffered maintenance department position.At this point, so Respondent's street sweeper-mechanic'shelper testified, La Costa's motor pool supervisor declaredthat, should Carson make "trouble" with the Union, he(Bloom)could retaliate by reducing the wages of Respon- 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent'smotor pool mechanics to their minimum unionscale. (They were then being paid,so the record shows,more than their contractually defined rate, which hadreached $4.50 per hour by November 1, shortly before theconversation with which we are now concerned.)While awitness, however, Bloom denied making any such declara-tion.His testimony, with respect to this particular matter,reads as follows:We had a conversation,discussed[Carson'swagedemand] a bit. I posed this: Said, "Here you are." Thisis the way it came about,generally. "If we go alongwith this business in the union, I have to pay unionscale.You are working over$4 an hour, working in thesame areawith four people that [make] not too muchmore than that an hour and have spent anywhere fromeight to fifteen years learning their trade,learning theirbusiness and they are all good." Some words to thateffect.But as faras threatening,Icouldn'tdo thatanyway. That's kind of ridiculous. We have a contractwith them.Upon this record,I credit Bloom's recital.Carson, so Ifind, misconstrued his supervisor's comment;Carson was,inmy view,told merely that should Respondent concedehiscoverage under the Union'scurrent contract, he(Carson)would be paid consistently with a contractuallydesignated"union scale"pursuant to which his pay ratewould closely approximate the rates then being paidvarious skilled craftsmen in Respondent's employ, withmany years of trade experience. Though Bloom was,thereby, clearly suggesting that he would consider such asituation significantly incongruous,in my view, his remarkreflected no threat.Bloom then suggestedthat both he and Carson shouldconfer with Ralph Whaley,department 105's supervisor.They did so.The maintenance department head declaredhiswillingness to provide Carson with a departmentalposition;defined the maintenance tasks which he would berequired to perform;and granted him a week,pursuant tohis request,inwhich to reach a decision.MeanwhileCarson continued to work inthe firm'smotor pool since hewas not running Respondent'ssweeper,which was stillbroken.On Wednesday, November 27, Carson was told by theUnion's steward that Union Representative Stedry had"straightened everything out" so that he (Carson) couldcontinue his composite-dual function work in Respon-dent'smotor pool for union wages. Later that same day,however, Carson was approached by Respondent'smotorpool supervisor.Carson's testimony, with regard to theirconversation,reads as follows:About 8:30 Mr.Bloom came to work when I was steamcleaning something in the car wash area. He ap-proached me and said,"What the hell are you going todo? Stay up here or work in maintenance? ...And Itoldhim-thatMr. Espinosa[Complainant Union'ssteward) had talked to me this morning and told meeverything was straightened out. And he said, ".. .Espinosa.He doesn't know what he is talking about."He said,"you are going to have to make up your mindright now."And Isaid I was not going to work down inmaintenance and he said, "Well, you don't have a jobup here." And I asked him what that meant and hestarted walking away from me, and I said; "What doesthat mean? Am I laid off?" And he said, "yes." ... Ileft.While a witness, Bloom denied that Carson was ever toldhis position had been eliminated because he had joined theUnion;Bloom testified,rather,thathe was told acombination street sweeper-maintenance worker positionwas currently "available" for him, paying $2.75 per hour,but that he would have to report to La Costa's mainte-nance department supervisor. According to Bloom, Carson"took off in a bit of a huff' and did not report for severaldays. Following his fifth or sixth day of absence,so Bloomtestified,he was terminated.Upon this record,Imust conclude,despiteGeneralCounsel's contrary contention, bottomed upon Carson'stestimony,that Carson was not specifically discharged. Hemay well have queried Bloom with respect to whether heshould consider himself"laid off' because of his refusal tocontinue performing composite,dual function tasks subjectto the supervision'of Respondent's maintenance depart-ment head.With due regard for Carson's demonstrateddisposition to construe statements made to him consistent-lywith his predilections, I conclude that he did. AndBloom's testimony certainly reflects no, categorical denialthat,when confronted with Carson's query, he concurred.Nevertheless,with due regard for the context within whichtheirconversation took place,Carson'spresumptivededuction-that his employment was being completelyterminated- can hardlybe considered warranted. Bloommerely told him that he would no longer be required orrequested to help Respondent'smotor pool mechanics,though his composite,dual function tasks would continue,completely within the sphere of Respondent'smaintenancedepartment responsibilities subject to SupervisorWhaley'sdirection.In that,sense, solely,Carson was indeed told thathe "no longer had a job" in Respondent's motor poolfacility.He was not, however,discharged.WhetherRespondent'sdetermination to change his departmentalplacement and job responsibilities should be considered aconstructive discharge will be discussed subsequently inthis decision.4.Carson's return to workShortly after December'10, the Union's counsel advisedCarson to take Respondent's proffered maintenancedepartment position.He tried without success to communi-cate with that department's supervisor.On December 16,however,Bloom told Carson that the position was still"open"with a $2.75 hourly pay rate. When Carsondeclared his willingness to return,he was requested toreport for work the following day; he was formally"rehired"by Respondent'smaintenance department super-visor.DespiteCarson'sconcurrencewithRespondent's"transfer"plan, he continued to report for work at 6'o'clock; pursuant to Bloom's direction, he continued to"punch in"through Respondent's department 202 motor RANCHO LA COSTA, INC.207pool timeclock, swept La Costa's streets until 10 o'clock,and then reported to Respondent's maintenance depart-ment, where he was sometimes given odd jobs. Thesegeneralmaintenanceassignments, however, did not regu-larly consume the remainder of Carson's day; his schoolschedule at this time permitted him to work full time.Whenever Respondent's maintenance workers required nohelp, Carson would report to Bloom; the latter, pursuant toa general "understanding" which he had with department105's supervisor,would give Carson work assignmentswithin the motor pool office for the remaining 2 hours ofhis working day. Carson's testimony warrants a determina-tion,which I snake, that he was merely given paper work,or requested to procure needed parts; Bloom specificallydirected him, following his return, to perform no othermotor pool functions. Carson was given this compositestreet sweeper-maintenance worker position, so the recordshows, even though Respondent's maintenance departmentcrew was then going through a gradual "cutback" program,whereby weekly working hours were being reduced. Thecutback program had been initiated 1 month previously.Between December 25 and January 2, 1975, so histestimony shows, Carson vacationed with his parents; hemissed 5 days work. Considerable testimony was profferedand received with respect to whether he had been givenpermissionto take leave, and whether his superiors hadbeen notified properly regarding his vacation plans. Sincethe record reflects no contention, however, that his failureto report for work during the year-end holiday periodplayed any part in Respondent's subsequent decision thathe should be laid off, testimony proffered with respecttheretohasneitherbeen summarized nor consideredherein.On January 3, 1975, Carson was directed to confer withRespondent'smaintenancedepartment supervisor. Whaleyreported that he was being required to "cut back" hispayroll; Carson was notified, therefore, that he was beinglaid off. Whaley mentioned, however, that a La Costa golftournamentwould be held shortly thereafter, and thatCarson would "probably" be given temporary work thenshould he be seeking such work at tournament time.Carson, however, has never been recalled.Carson was the only worker laid off or terminated inRespondent's generalmaintenance, department duringJanuary 1975; there were no comparable layoffs within LaCosta's motor pool facility. During the month in question,however, Respondent's management laid off or terminatedthree golfcourselaborers and two golf course maintenanceworkers.On January 6, Respondent's maintenance departmentsupervisor hired a worker,Mark Crandall, whom heconsidered qualified to provide "assistance" with respect toair conditioning and refrigeration equipment maintenance;while a witness,SupervisorWhaley testified withoutchallengeor contradiction that Carson could not, then,have been rehired for such work, since he had not yetdeveloped the requisite skills.Since Carson's termination,his street-sweeper functionshave beenperformed regularly by a designated mainte-nance department worker, Phil Cerda; the latter likewise"punches in" through Respondent's motor pool facilitytimeclock, but "handles" his own timecard. According toBloom, Cerda works for Respondent's maintenance de-partment supervisor;, Whaley determines his further workassignments.The record warrants a determination that, shortlyfollowing Carson's October 1974 designation as Respon-dent's street sweeper, his previously designated "car wash"functions, which had been delegated to someone else, weretaken over by newly hired James T. Jefferies, Jr.; the latter,throughout the period with which we are presentlyconcerned, served as Respondent's regular car washer.Further, I find, he performed certain minor "paper work"and "shop cleaning" functions, pursuant to Bloom'sdirection, in Respondent's motor pool facility during hisremainingshift hours. After Carson's December 17 return,however, Jeffeeries was not being permitted to "touch" shopor mechanic's tools. His precise departmental placementforpayroll purposes cannot be determined from thepresent record; there can be no doubt, however, thatJefferies has not thus far been considered a golf courseworker or mechanic covered by the Union's contract.C.DiscussionGeneral Counsel contends that Supervisor Bloom dis-chargedRobert Carson from a motor pool position,following his receipt of notice with respect to Carson'sunionmembership, because' Respondent's managementhoped thereby to forestall the Union's possible demand fora higher, contractually specified wage rate, proffered inCarson'sbehalf.Within her brief, General Counsel'srepresentativenotes,however, that:Carson made no demand for higherwages.Respondentassumed that such would follow union membershipand so abolished Carson's position to avoid such ademand. Clearly Carson's membership in the unionand not a business reason brought about the demise ofhis motor pool job.Carson'smere union membership, so General Counselclaims,had concededly generated Respondent's belief thatsome higher, contractually specified wage rate wouldinevitably be demanded; that belief, so her argument runs,had prompted Carson's challenged discharge. GeneralCounsel contends that a worker's termination, thusmotivated, should be considered an 8(a)(3) violation.Respondent's counsel, however,suggests,contrariwise,thatCarson was never discharged; that his tenure andconditions of work were never really changed; that Carson(who did not, in Respondent's view, hold a contractuallycovered "bargaining unit" position), made it clear, never-theless, that he desired a higher, contractually specifiedwage rate for the work he was performing; and that hevoluntarily "left in a huff' when told that his,hourly wagerate would not be raised. La Costa's counsel doesconcede,substantially, that,when Respondent'smanagement re-ceived notice, with respect to Carson's union membership,his departmental classification for payroll purposes waschanged; that La Costa's maintenance department headwas designated his primary supervisor; and that his work-related duties, functions, and responsibilities within Re- 208DECISIONSOF NATIONAL LABOR RELATIONS BOARDspondent'smotor pool facility were concurrently redefinedand restricted. Nevertheless,Respondent's counsel reiter-ates a contention, in his brief, that, had Carson chosen toremain,hewould have retained"the same essentialposition" which he had previously held, though without acompensation change.Because of Carson's reluctance tocontinue discharging these"same"functions while desig-nated to receive his previously fixed pay rate, so Respon-dent's counsel suggests,he ceased reporting for work. Hisconsequent termination several days later,counsel con-tends, merely confirmed his resignation and should not beconsidered a discharge.The record, considered in totality, provides no reliable,probative, or substantial justification, in my view, forGeneral Counsel'spresent contention that Carson wascompletely dismissed.True,the street sweeper-mechanic'shelper may have been told that his current, dual functionposition,thus defined,had been"abolished"since Respon-dent'smanagement did not propose to retain a so-called"union operator"for the purpose of manning its mechani-cal sweeper.Further, Carson may well have, thereupon,queried Respondent's motor pool supervisor with respectto whether he should consider himself "laid off ' because ofhis refusal to continue working subject to the primarysupervisionof Respondent'smaintenancedepartmenthead. Previously in this decision, however, I have foundCarson's plainly conclusionary deduction, that he shouldconsider his job tenure with La Costa completely terminat-ed, less than tenable.Substantially,the street sweeper-mechanic'shelperwas told, merely that he would beredesignated a department 105, maintenance departmentworker for payroll purposes; that he would still be requiredto perform his street-sweeper function, subject to Supervi-sorWhaley's general direction;that he would no longerreceive requests or directions from Respondent'smotorpool supervisor, primarily with respect to further workassignments;but that his further duties, functions andresponsibilitieswould be determined,rather,by Respon-dent'smaintenance department head.Carson, was, thereby,plainly presented with a so-called"transfer"choice; he wasnot, however,terminated.So construed,Respondent's reaction,when confrontedwith Carson's union membership,raises several questions.These must be sequentially considered before GeneralCounsel's contention herein can be resolved.First:What'position, precisely, did Carson hold beforehe was confronted with Respondent's purported"transfer"directive?More particularly, did his job duties, functions,and responsibilities bring him,wholly or partially,withinthedesignated"bargainingunit"which the Union'scontract presently covers?General Counsel's representa-tive, in her brief, contends that Carson held a definable"job in the motor pool" before he sought union member-ship.That contention,in my view,possesses partial merit;with due regard for the complete record, however, I findmyself lessthan completelypersuaded.Before Carson became Respondent's car washer,respon-sible for the washing of nongolf course vehicles,service ofthat sort had neverbeen considered subject to the Union'scontract coverage.Further,theUnion's representativeshad never previously claimed contractually designatedwage rates or further contractual benefits for La Costa'spower "sweeper" drivers before Carsonsought unionmembership.Ihave previously noted Field Agent Alvarado's testimo-ny that, during negotiations looking toward their currentcontract,thepartiesreached aconsensuswhereby"whoever worked" within Respondent's new motor poolfacilitywould be governed thereby. Nothing within thepresent record, however, warrants a determination thatRespondent'smanagement presently concurs, or wouldconcur, with Alvarado's view. A precise definition, withrespect to the Union's contractual "bargaining unit"coverage,willnot be required, herein, in my view.Nevertheless, I note that, were I to conclude, consistentlywithAlvarado'scontention,that the Union'spresentcontract does cover "whoever works" within Respondent'smotor pool facility, car washers handling nongolf coursevehicles and mechanical street sweeper drivers, still, couldhardly be considered, per se, motor pool workers. Theirtasks while functioning in those designated capacities havenever been functionally integrated with those performedwithinRespondent's newly constructed facility. True,Carson, while a car washer, had worked nearby; Respon-dent had set his closely contiguous work place, however,for reasons of convenience,rather than functional necessi-ty.Similarly,La Costa's mechanical street sweeper wasregularlybeing "parked" near the firm's motor poolfacility,when not in service,solely for reasons ofconvenience. Though Carson, following his designation asRespondent's regular sweeper driver,had nominally beendesignated a department 202 motor pool worker for payrollpurposes, and was being required to report for workconcurrently with Respondent's mechanics while punchingin through La Costa'smotor pool timeclock,his designated"sweeper"duties were never,functionally,related'to thosewhich Respondent'smechanics performed.When,therefore, the Union's representatives told Carsonthat they would "look into" his right to ' claim somecontractually specified job classification and contractuallydesignated wage rate,their conceivable claim; proffered inhis behalf, could reasonably have been bottomed, solely,upon his regular,^ part-time service' within the newlyconstructedmotor pool facility, helping Respondent'smechanics.That service had, in' fact,generated thesuggestion,proffered by severalmechanics,that Carsonshould seek union membership. Further, the presentrecord,inmy view,warrants a parallel determination,which I make, that Carson's belief regarding the functionalrelationship between his regular,part-time work,withinRespondent's motor pool, and various comparable taskswhich Respondent's four mechanics performed therein, didprovide the spark for'his decision to become a unionmember.The street sweeper-mechanic'shelper,had he beenpermitted to present his case, could,certainly,havemarshalled some colorable justification, at least,for hiscontractual coverage claim. True, his patently simplisticbelief, that his mere decision to join the Union herein,ipsofacto,would"entitle" him to claim contractual"bargainingunit" coverage and contractually specified benefits, couldhardly have been considered well founded. RANCHO LA COSTA,INC.'209(My colleague, Administrative Law Judge Stevenson, hasnoted that "anyone with experience in the field of labor-managementaffairs cannot but recognize the difficultywith which the, inexperienced distinguish between suchesoteric termsasmembers of a union and members of aunit represented by a union."Tennessee AmericanWaterCompany,216 NLRB No. 188 (1974). Carson, clearly, hasnever realized- the significance of this quintessentialdistinction.)Nevertheless, this Board has frequently held that regular"dual function" workers, like regular part-time workers,may properly be included within a previously definedbargaining unit, with: full-time workers, whenever theyperform (1) work within the unit; (2) on a regular basis; (3)for a period of time, within some defined calendar period,sufficient to demonstrate that they have a substantial andcontinuing, interest in the wages, hours, and workingconditions of that bargaining unit's full-time workers.Berea Publishing Company,140 NLRB 516, 519 (1963). TheBoard has -not required that such "dual function" workersmust spend "over fifty percent" of their working time inunit work before they will be considered compassed withina designatedunit found appropriate for collective-bargain-ing purposes. It merely requires that they must regularlyspend a sufficient time in such work to establish acommunity of interest, related to wages, hours, andconditions of employment, with the unit's regular employ-ees.Sydney Faulks and Oliver Faulks d/b/a Faulks BrothersConstructionCo., 176 NLRB 324, 330-331 (1969);PalestineTelephone Company,154 NLRB 1325 (1965);.Ely & Walker,151NLRB 636, 654-655 (1965). Carson, therefore, couldreasonably have considered himself a contractually cov-ered worker, not because of his newly acquired unionmembership status, but because of his regular, part-timeperformance of various motor pool tasks which Respon-dent's four "garage equipment and vehicle mechanics"likewise,inter alia,performed.True, Respondent's car washer and sweeper driver mayhave become a dual-function mechanic's helper casually,with Supervisor Bloom's tacit acquiescence because he wasconsidered a truly "enthusiastic", worker, but without aspecificassignment.Further, his precise unit placement,with due regard for the several designated job classifica-tions setforth within the Union's contract, may have beendoubtful.Nevertheless, the Union's representatives andRespondent's spokesmen, failing agreement that Carson'swork fitted a contractually designated position, could,conceivably, have negotiated a new contractually covered"helper" classification, pursuant- to mutual consent, with aseparately stated wage rate.There can be no doubt, however, that by November1975, certainly, colorable grounds could be found for acontention that Carson held some kind of regular, part-time"motor pool" position; solely in that sense I find meritin General Counsel's contention, previously noted, regard-ing his jobstatus.Second:,Did Respondent propose to change Carson'sdepartmental payroll classification and redefine or restricthiswork-related duties, functions, and responsibilities?Within his brief, as previously noted, Respondent's counselcontendsthat neither Carson's tenure, nor his terms andconditions of work, were really changed. That contention,which I have considered seriously, lacks record, supporthowever.-With respect to Carson's mechanical street sweeperfunctions, certainly, Respondent'smanagementproposedno. change.Though formallyredesignated a department105,maintenance department worker for payroll purposes,he was told that he would still be required to report forwork at 6 o'clock, rather than 2 hourslater;that he wouldbe permitted to continue "punching in" through Respon-dent's motor pool timeclock; and that his duties, functions,and responsibilities, with- particular reference to sweeperoperations, would not be revised or redefined. It should benoted,however, that Carson's changed 'departmentalplacement would have relegated him to biweekly; ratherthan weekly,- pay periods. Presumably, he would' haveconsidered biweekly paydays less convenient, but notparticularly burdensome; nevertheless, with, respect-'to thisfacetof his working - conditions,- -somemodification,certainly, would have been effectuated.With respect to the balance of his regular" dual functionresponsibilities, however,Carson's work patterns, in myview, would have been' significantly-modified.-He wouldhave, been designated; primarily, subject to SupervisorWhaley's direction and control. He would have beenrequired to help Respondent's maintenance departmentworkers generally, following the completion of his regularstreet sweeper duties.-He would have been permitted toperform limited motor 'pool work whenever his serviceswere not elsewhere required, but solely by virtue ofSupervisorWhaley's sufferance, acquiescence, °or `specificdirection.When first notified of Respondent's so-called"transfer"proposal,the street sweeper-mechanic's helperwas not told, I find, that-he might sometimes be permittedto perform motor pool work,when Respondent's mainte-nance department-workers did not require - his- help.'Carson, therefore, then had reason to believe, I find, thatRespondent'smanagement proposed to sever his function-al relationshipwith La Costa's motor pool mechanicscompletely. The possibility that- he might nevertheless berequested rather frequently to handle "paper work'-'assignments within Respondent's motor pool office, or torun errands'for Respondent'smotor pool supervisor, withSupervisorWhaley's tacit consent,did not become appar-ent until some time following Carson's December 17,returnto work.-These changes, clearly, were not deliberately calculatedto render Carson'sworking conditions more disagreeable,burdensome,or'less remunerative. Nevertheless,they were,forreasonswhich I propose to' discuss ; hereinafter,significant;Respondent counsel's contrary contention, inmy view, carries no persuasion.Third:Were Carson's terms and conditions of workmodified for a statutorily forbidden reason? The record, inmy view, provides more thansufficient' support for adetermination that they were.-Respondent'smotor pool supervisor,when told aboutCarson's newly acquired unions membership,concededly"assumed" that the street sweeper-rnechanib's helper wouldsoon demand a higher wage commensurate with "somepresumptively appropriate wage rate specified within the 210DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion's contract. Though Respondent's management hadnot yet, been confronted with a specific raise request,proffered either by Carson or by the Union's representa-tives in Carson's behalf; his "acting" supervisor, Bloom,determinedthat ,his- departmental payroll classificationshouldbe changed,, and that hisde factoworkingrelationshipwithRespondent'smotor pool mechanicsshould be terminated, solely for the purpose of forestallingsuch a payt.raise demand. While a witness, Bloom concededthat Carson would, "possibly not" have been given a so-called"transfer" directive had he not joined the Unionherein.,Further,when requested to declare whether hewould consider Carson for rehire, Bloom suggestedrepeatedly that his decision might turn upon whetherCarson, would be a rehired "union or non-union" worker.Thereby, Respondent's motor pool supervisor, like Carson,clearly revealed his personal failure to realize that workersmay become union members without,ipso facto,becomingmembers ofsome, contractually-defined "bargaining unit"which their union represents. Changes in work-relatedduties, functions, and responsibilities,, when thus motivat-ed, clearly constitute discrimination (with regard to a givenworker's terms or,conditions of employment), calculated todiscourageunion membership, which the-Statute forbids.Compare,FiascoManufacturing Co.,162 NLRB 611, 61-2-617-(1967);Big Boy Rigging Service,, Inc.,148 NLRB 69,70-71(1964);,-.The,BankersWarehouse Company,146NLRB 1197,1198-1200 (1964);Edmund A. Gray Co., Inc.,142NLRB, 590, 597-598 (1963);see also,ChamplinPetroleumCompany,201NLRB 83 (1973) (MemberJenkins,dissenting),in this connection.Respondent'schallengedcourse of conduct herein directly, -followedSupervisorBloom's receipt of notice with respect toCarson's union membership, together with their conversa-tion shortly thereafter;- Bloom, during that conversation,had clearly -manifested his displeasure with Carson's newlyacquired status, since he had jumped to a conclusion thatRespondent would, consequentially, be required to bargainwith the Union thereafter regarding Carson's full-timewagerate.-,Were I to determine,arguendo,that Respon-dent's determination to deprive Carson of his regular, part-time"motorpool" connection derived partially from theconceded reluctance of La— Costa's management to payhigher,wages,for a mechanical sweeper driver, -the recordhereinwouldstill., dictate a, conclusion that Carson'sforeseeablewage demand, regardless of its scope, wasconsidered,- "inextricably interwoven"with his, newlyacquired union membership.Through.Supervisor, Bloom's transfer directive, Respon-dent'smanagementclearly proposed to, ,modify Carson'sjob duties and payroll status so` that he would befunctioning outside the contract unit; thereby, he wouldhave been deprived of 'the- fulcrum - namely, his regular,part-time working relationship with Respondent's motorpool, mechanics - by which the Union could conceivablyhave generated leverage for his,desired pay'raise. Respon-dent's course, ofconduct, therefore, would necessarilydiscourageCarson's union membership, despite the pre-sumptively friendly relationship which the resort complex'smanagementmay have, been maintaining, throughout,- withthe Union. General Counsel has, in my view, proven thatCarson was subjected to discrimination for a statutorilyproscribed purpose.Fourth:Was the street sweeper-mechanic's helper, whenconfronted with Bloom's so-called- "transfer" proposal,sufficiently disadvantaged so that he should be consideredconstructively discharged? The record herein, in my view,dictates a negative response.Resignations, may become discharges when employershave set terms or conditions of employment whichpersuade workers to quit; when a particular employer'sreason for setting such terms or conditions derives fromstatutorily proscribed considerations, his action will bedesignated a constructive discharge, violative of theStatute.Before such determinations can, be made, however, theconditions "imposed" with respect to particular workersmust normally be proven sufficiently disagreeable, intoler-able,or burdensome to justify a resignation; no suchshowing, in my view, has been made herein. The duties,functions, and responsibilities which Carson would havebeen required to discharge within Respondent'smainte-nance department have not been persuasively shown to bemore disagreeable, difficult, demeaning, or physicallydemanding than those which he had been discharging orperforming within Respondent's motor pool. Nor wouldhis new workassignments, subject to Supervisor Whaley'sdirection, have been less remunerative; his total shift hourswould not have been reduced. To state the matter shortly,nothing in the record whatsoeversuggests.IthatCarson'schanged departmental classification and workassignmentswould have, per se, disadvantaged him physically,mental-ly, socially, or financially.This Board has held, however, that workers who resign,when told that their continued tenure will be contingentupon their relinquishment of union,representation or someother statutorily guaranteed right, will be consideredconstructively discharged.Ifind, thisdecisionalprinciplewithout applicationherein. Carson was neither directed, required, nor coercedto relinquish any statutorily guaranteed rights whenRespondent'smotor pool supervisor told him that hewould nolonger;be permitted to record his presence atwork through the motor pool's timeclock; to collect his payweekly, like Respondent's motor pool mechanics; or tospend his shift hours, not otherwise committed, helping,thosemechanics within La Costa's motor :pool facility.More particularly, he was not required to foreswear unionrepresentation,nor was he required to relinquish' any.possible, claimsfor higher pay, bottomed upon his motorpool service.,True, Respondent's proposed "transfer" directive was, Ihave found, reasonably calculated to deprive, Carson ofthose particular work-related duties, functions; and respon-sibilities-whichmight,arguably, have provided somecolorable justification for his foreseeable pay demands.The street sweeper-mechanic's helper would not, however,have been left completelyremedilessor bereft. Despite; hisputative transfer, which really represented nothing morethan a redesignation of the department within which hewould be called upon thereafter to provide regular, part-time service following the completion of his daily street RANCHO LA COSTA, INC.sweeping chore, he would clearly have been free to retainhisunionmembership. Though his foreseen claim for"bargaining unit" coverage, together with a contractuallyspecifiedwage rate,pursuant to the Union's currentcontract would have then lacked a current base, nothingwithin the present record will support a determination thathewould have been ineluctably required to forfeitcontractual rights.Respondent has not been chargedherein with a refusal to bargain. No definitive determina-tion has been required, therefore, with respect to thesoundnessof Carson's belief that he would have had a rightto claim contractual "bargaining unit" coverage. Though Ihave ' herein treated his contractual coverage claim ascolorable, no conclusion can be considered warranted, onthis record, that his hybrid, dual-function job responsibili-ties really brought him within the bargaining group whichtheUnion represented. Nevertheless, the Union's repre-sentatives,dealing directly with Respondent's manage-ment,could, in my view, have "made a case" for him. Forexample, theUnion's representatives, functioning onCarson's behalf, could have challenged his supervisor's"transfer" directive, contending that he was a contractuallycovered worker, and that his transfer was discriminatorilymotivated within the meaning of their contract's article Iproviso. Further, they could have pressed a, grievance inCarson's behalf, bottomed upon his putatively discrimina-tory transfer.The record, herein, does reveal.a suggested stipulation,proffered by General ,Counsel's representative, that theUnion had timely demanded "arbitration" with respect toCarson's right to receive "unionscale" wages, but thatRespondent had rejected this demand, contending thatCarson was not, and had never been, a member of thebargainingunit contractually covered. Respondent's coun-sel, however, -refused to confirm the proposed stipulation'sfactual correctness, contending that it would be neitherrelevant normaterial.I note, nevertheless, that questionswith respect to whether specific employees should 'beconsidered unit or nonunit workers constitute a mandatorybargainingsubject.'Curtiss-WrightCorporation,WrightAeronautical Division, v. N.L.R.B.,347 F.2d 61, 71 (C.A. 3,1965). Presumably, therefore, the Union's representatives,had they so decided, could either have filed refusal-to-bargain charges, or sued to compel resort to their contract'sgrievance procedure; that procedure does call for a finaldecisionby some "disinterested person" specially selected,thereby providing essentially for arbitration, 'particularlywith respect to transfers considered discriminatory.Alternatively; the Union herein, concededly a contractu-ally recognized representative, could have initiated a unitclarification proceeding. N.L.R.B.,Rules and Regulations,Section 102.60(b);Statementsof Procedure, Section101.17. Therein, Respondent's presumptive contention thatCarson had never been a contractual "bargaining unit"member could have been challenged.Brotherhood ofLocomotiveFiremen and Enginemen,145 -NLRB 1521,1523-24 (1964); see alsoCrown Zellerbach Corporation,147NLRB 1223 (1964);Alaska Steamship Company,172NLRB 1200, 1202, fn. 8 (1968); but compareNorthwestPublications, Inc., d/b/a San Jose Mercury,197 NLRB 213(1972), 200 NLRB 105 (1972), in this connection.211With matters in this posture, Carson's situation, whenconfronted with Respondent's transfer directive, may besummarized as follows: Had he acquiesed, he would haveheld a redefined, dual function position, with respect towhich his newly acquired union representation would haveprovided him with no direct, immediately foreseeablebenefits.However, he could have retained his unionmembership; further, the Union's representatives function-ing in his behalf could have still pursued their contentions:First,thatRespondent's management had permitted hisdual-function position to become part of the Union'scontract unit;secondthat his putative "transfer" therefromhad been discriminatorily motivated,'Since Respondent'scourse of conduct, challenged herein, would merely haverendered Carson's colorable claim for contract coveragesomewhatmore difficult to maintain, that course ofconduct, in my view, did not modify his terms andconditions of work so significantly as to constitute aconstructive ' discharge.Whatever contrary contentionGeneralCounsel's representativewould presumptivelyhave made had she briefed the present matter in theseterms must be rejected.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's businessoperations discussed in section I, above, have, a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Upon, the basis of the above findings of fact, and theentire record' in this case, I make the following:CONCLUSIONS OF LAW1.Respondent, Rancho La Costa, Inc., is an employerwithin the meaning of Section 2(2) of the Act, engaged incommerce and business activities which affect commercewithin the meaning of Section 2(6) and (7) of the Act, asamended.2.Laborers' InternationalUnion of North America,Local No. 89, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act, as amended, whichadmits certain of Respondent's employees to membership.3.Respondent'smotor pool supervisor, when henotifiedRobert Carson that his departmental payrollclassification and workassignmentswere being changed,because he had become a member of the Union herein, andbecause Respondent did not wish to consider a foreseeableunion request that he should be paid a wage ratecontractually specified, discriminated against Carson withrespect` to his terms and conditions of employment for astatutorily forbidden reason, and further interfered with,restrained, and coerced Respondent's employees generallywith respect to their exercise of rights statutorily guaran-teed. Thereby, Respondent engaged in, and continues toengage in, unfair labor practices affecting commerce withinthe meaning of Section 8(a)(1) and (3) and Section 2(6) and(7) of the Act, as amended. 212DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Respondent did not, on,or about November,22,1974, threaten,through its motor pool supervisor, thatsome of its employees would be subjected to economicreprisals,should one of their number engage in unionactivities,or protected concerted activities for the purposesof collective bargaining or other mutual aid or protection.THE REMEDYSince I have found that Respondent did engage andcontinues to engage in certain unfair labor practices whichaffect commerce,I shall recommendthat it be ordered tocease'and desist therefrom,and to take certain affirmativeaction,including the posting of appropriate notices,designed to effectuate the policies of the Act, as amended.Specifically,since I have found that Section 8(a)(1) and(3) of the Statute,were violated when Respondent'smotorpool supervisor discriminatorily denied Robert Carsonfurther work assignments within the designated enterprise'smotor pool facility, and declared that Respondent wouldthereafter provide him with work assignments solely withinitsmaintenance department's jurisdiction,for statutorilyproscribed reasons, I shall recommend that Respondent berequired to revoke its supervisor's restrictive"transfer"decision.Further,I shall recommend that Respondent'smanagement be required to removeany discriminatorilymotivated limitations currently in force with respect to thenature and scope of the work which`employees may bepermitted or directed to perform within its motor poolfacility. Since I deem a restoration of Carson'sstatus quoantenecessary to correct the situation' created byRespon-dent's improperlymotivated"transfer"directive,withwhich he was confronted,I shall likewise recommend thatRespondent be required to offer him prompt reinstatementto the dual-function position,work duties,and responsibih-tieswhich he had been permitted or directed to dischargebefore Respondent's November 22 "transfer"decision wascommunicated to him. CompareMullinsBroadcastingCompany,200 NLRB 119,120-121, 126-127, 132-133(1972), in this connection.These recommendations,however, should not be con-strued to'requirethat Respondent forthwith set a pay ratefor Carson's full-time,dual-function work schedule, or forthat portion of his full-time schedule within which heprovides regular,part-time services directly related to workperformed by Respondent'smotor pool mechanics,calcu-lated to match some rate specified in the Union's contractwithRespondent herein.Rather,Carson should, bereinstated with his previously set rate of pay, Then,with hisstatusquo anterestored,Respondent's management shouldbe prepared toreceiveandconsiderwhatever demands orsuggestions the ' Union'sspokesmen may proffer, withparticular regard to: (1) Carson's right to union representa-tion;(2) his right to claim contract coverage for his dual-function position,or for that portion of his work whichinvolves regular,part-time service directly related to workperformed within Respondent's motor pool facility; (3) hisright to compensation covering his full-tune, dual-functionwork,or his regular,part-time motor pool work, which2 In the event no exceptions are filed as provided 'by Sec.102 46 of-theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.matches some contractually specified rate; or, (4) his righttopresentand/or pursue a grievance,pursuant tocontractually specified procedures,should Respondent'smanagement,initially deny his right to,claim contractualcoverage-or some contractuallyspecifiedpay rate, withrespect to his dual-function'work,responsibilities or somedefined'portion thereof.However, I have found that-,.Respondent's revision ofCarson,'s departmental classification for payroll accountingpurposes,coupled with changes in the nature and scope ofhis dual-function work assignments,did not deprive him ofstatutorily guaranteed rights to "form,join;or assist" hischosen labor organization,to seek the benefits of collectivebargaining through a representative of his choice, or toparticipatein concerted activity for the purpose of mutualaidor protection.Further, _his changed departmentalclassification and job responsibilities did not otherwiserender his working conditions more disagreeable,burden-some,or less remunerative.Respondent's determination toeffectuate those changes therefore cannot be considered-aconstructive discharge,despite Carson's manifestly subjec-tivedetermination that his "acquiescence"with respectthereto would disadvantage him. CompareFranklin StoresCorporation,etc.,199NLRB 52, 61-63 (1972) (PauletteLucas), in this connection.Under such circumstances, norecommendation that Carson should be made whole 'forpay' losses which he may have suffered can'be consideredwarranted.Uponthe foregoing findings of fact,`conclusions of law,-and the entire record, and Pursuant to Section 10(c) of theAct, I hereby issue the following recommended:'ORDER'2The, Respondent, 'RanchoLa Costa,Inc.,Rancho LaCosta,California,itsofficers;agents, successors, andassigns, shall:1.Cease and desist from:(a)Discriminating against employees with regard to theirhire or tenure of employment,or the terms and conditionsof theiremployment,by changing their departmental jobclassifications,or byredefming and restricting their work-related duties, functions, and responsibilities,because theyhave become union members, because'they have,soughtbenefits, or payraises bottomed,upon a collective-bargain-ing contract's terms, or,because,of their participation inprotected concertedactivity,otherwise,for the purposes ofcollective bargaining or other mutual aid or protection.(b) Enforcing any discriminatorilymotivatedlimitationscurrentlyin force with respect to, the nature and scope ofthe workwhich workers_may be permitted or directed toperform within its motor.po'ol facility which would tend todiscourage such workers from becoming or remainingmembers of a labor organization,or from exercising rightswhichSection 7of theAct guarantees.(c) In any other like or related manner,interfering with,restraining,and/or coercing , employees with respect to'theirexercise - of rightswhich Section 7 ,of the Actguarantees.102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions, and Order,and 'all-objections thereto, shall bedeemed waived for all purposes,_ RANCHOLA COSTA, INC.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Offer Robert Carson immediate and full reinstate-ment to his former dual-function position, with the fullrange of work-related duties, functions, and responsibilitieswhich he had previously been permitted or directed toperform or discharge or, if that position no longer exists, toa. substantially equivalent position, without prejudice to hisseniority or other rights and privileges.(b)Notify Robert Carson, if presently serving in theArmed Forces of the United States, of his right to fullreinstatement' under this recommended order, upon appli-cation, in accordance with the Selective Service Act andtheUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces [sic].(c)Post at its place of business at Rancho La Costa,California,copiesof the attached noticemarked"Appendix." 3 Copies of said notice, on forms provided bytheRegional Director for Region 21, after being dulysigned by Respondent's authorized representative, shall beposted by the Respondent' immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in 'conspicuous places, including all placeswhere notices to employees are customarily, posted.Reasonable steps shall be taken by Respondent to ensurethat these notices are not -altered, defaced, or covered byany other material;(d)Notify the Regional Director, in writing, within 20days from the date of this. Order, what steps theRespondent has taken to comply herewith.3 In the event that the Boards Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BYŠ ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing, during which all parties were given anopportunity to present evidence and argument, it has beendetermined that we violated the law by committing unfairlabor practices. In order to -remedy such conduct, we are213being required to post this notice. We intend to complywith this requirement, and to abide by the followingcommitments:The National Labor Relations Act gives all employeesrights to engage in self.-organization; to form, join or helpunions; to bargain collectively through representatives oftheirown free choice; to act together for collectivebargaining or other mutual . aid or protection; and torefrain from doing any or all of these things. We will not doanything which interferes with these rights.WE WILL NOT discriminate against employees withregard to their hire or tenure of employment or theterms and conditions of their employment by changingtheir departmental job classifications, or by redefiningand restricting-their work-related duties, functions, andresponsibilities,because they have become unionmembers, because they have sought benefits or payraises bottomed upon a collective-bargaining contract'sterms, or because of their participation in protectedconcerted activity, otherwise, for the purposes ofcollective bargaining or other mutual aid or protection.WE WILL NOT enforce any discriminatorily motivatedlimitations currently in force with respect to the natureand scope of the work which employees may bedirected or permitted to perform within our motor poolfacility which would tend to discourage such employeesfrom becoming or remaining members of a labororganization,or from exercising, rights which theNational Labor Relations Act guarantees.WE WILL offer Robert Carson immediate and fullreinstatement to his former dual-function position, withthe full range of work-related duties, functions, andresponsibilities which he had previously been permittedor directed to perform or discharge or, if that positionno longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges.WE WILL notify Robert Carson, if presently servingin the Armed Forces of the United States, of his right tofull reinstatement under this recommended order, uponapplication, in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces [sic].RANCHO LA COSTA, INC.